  

Case 19-32586-sgj11 Doc 6 Filed 08/05/19 Entered aa ;
é mh a -

AWG \ 2019

: ce eeeN COURT
Debtor name iA Tere 0p { ke Lo G aX, US: nen cra 1c TEXAS
: CA ATHERE DISTRICT

3:57 Pagelof2

Fill in this information to identify the case:

United States Bankruptcy Court for the: District of

‘State
(State) CI Check if this is an

Case number (If known): a
amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 12145

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

largest unsecured claims.

Name of creditor and complete _ Name, telephone number, and Nature of the claim Indicate if Amount of unsecured claim
' mailing address, including zipcode email address of creditor | {for example, trade -claitmis If the claim is fully unsecured, fill in only unsecured |
contact ee peagoans eee ae ' claim amount. If claim is partially secured, fill in
teen 4 Yr dlepute et total claim amount and deduction for value of
; ’ ) colt f 7 i
Govern collateral or setoffio calculate unsecured claim, _,
contracts)
| Total claim, if | Deductionfor | Unsecured |
; Partially | value of claim
a secured collateral or |
| setoff |

| |EORE 102+ 313- | | | |
| Site 30 Paces aauy | war “Pisparp |
—CeRSA me VIS

 

 

 

pe td

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
Case 19-32586-sgj11 Doc 6 Filed 08/05/19 Entered 08/05/19 10:33:57 Page 2 of 2

 

 

 

 

 

Debtor Case number (f known)
Name
Name of creditor and complete Name. telephone number, and ‘Nature of the claim Indicate if Amount of unsecured claim © ,
mailing address, includirig zip code email address of creditor (for example, rade claimis ~ I¥ the claim is fully unsecured, fill in only unsecured |
sontact debts, bank loans, contingent, — claim amount. If claim is partially secured, fill in
-professional unliquidated, total claim-amouni and deduction for value of
| Services, and ordisputed collateral or seloff to calculate unsecured claim.
:government a
contracts) .. -
Total claim, if | Deduction for Unsecured
partially i value of | claim |
| secured . Collateral or }
; Setoff i |
Le te ae ee caer el oe an ll
P | | | i |
|
a _ ee cows pe (ees pc ep rarer et nf
j | | j ! |
40 | | |
| |
|
t t
| | | | | | |
. gee mo ——- |
M4 | | |

 

 

ra)

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 2
